Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
Claim Status
In response to the amendment filed 2/25/2021, claims 1, 10 and 18 have been amended. Claims 1-18 are pending and under examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “builder module”, “management module”, “authorization module”, “a system for uploading media files”, “sound processing module”, “third party interaction module” and “expert library module” in claim claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-17 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Joubert et al (U.S. Patent Application Publication 2009/0075782), hereinafter Joubert, in view of Smith (U.S. Patent Application Publication 2011/0212424).
Regarding claims 1, 2 and 10, Joubert teaches an exercise training system for facilitating tempo-based exercising using a computing device (Abstract), comprising: 
a. a music library including a plurality of selectable music files stored in a data storage device (¶0015: “The website provides an option to add a user specified music track to the exercise video.”); 
b. a video instruction library including a plurality of selectable video instruction files (¶0017: “Exercise software may execute in application server 105, utilizing mass storage unit 110 for storage in a database of a plurality of exercise video clip …”; ¶0015: “system processing creates a video playlist linking discrete exercise video clips together to form a unique exercise video consistent with the user's abilities, desires, and training goals.”); 
c. a builder module in communication with each of the music library and the video instruction library that manages organization of music files and video instruction files into a coordinated music stream and a coordinated video instruction stream using a processor (¶0015: “The website provides an option to add a user specified music track to the exercise video.”; see also ¶0034: “A client-side computer program may be provided to allow the user to mix in a user-selected soundtrack.”; ¶0029: “The website 100 may also provide for downloading a client resident computer program, applet, application, script, or the like, which is capable of adding a user-selected music track to the exercise video.”); and

a management module in communication with the builder module that authorizes and manages a plurality of users of the system (¶0031: “The website implements a computerized method having steps that include: providing a membership info page 160 to the user; providing login username and password fields to allow the user to sign into the exercise video website associated with membership info page 160; providing username and password creation fields for new users who do not have an existing username and password;”) [claims 2 and 10].
Joubert does not explicitly disclose that sharing the instruction comprises streaming over a network, wherein the instruction are displayed contemporaneously with the streaming thereof and are not saved on user devices as a downloaded file.
Smith discloses personal fitness trainers online (Abstract) comprising streaming over a network, wherein the instruction are displayed contemporaneously with the streaming thereof and are not saved on user devices as a downloaded file (Audio and Video streaming 300 in FIG. 7; ¶0041: “FIG. 7, in (300), the personal trainer logs-on to their personal computer (120) and calls the client using a free service such as Skype, for audio and video streaming, providing that the client has the service installed on their personal computer, the client answers the incoming call alert on their personal computer (120) and audio, video streaming starts.”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention in Joubert by adding the streaming features as taught in Smith in order to “have a personal trainer not limited by the distant miles away and can be affordable to all most 

Regarding claims 3 and 11, Joubert further teaches an authorization module configured to authorize access (¶0023: “The user may gain access to the features of the custom exercise video website by logging into the system with a username and password entry on login web page 160.”).

Regarding claims 4 and 12, Joubert further teaches a system for uploading media files functionally coupled to the user library (¶0033: “Providing an edit function allows the user to add, … the video clips comprising the exercise video movie.”).

Regarding claims 5 and 16, Joubert further teaches that the music library syncs with a music library of a device of a user (¶0022: “the user may view the website on the aforementioned devices and download the video clips to a client application to be mixed with music and re-encoded.”).

Regarding claims 6 and 14, Joubert further teaches the authorization module is configured to verify data from a third party before allowing access (a transaction server 106 in FIG. 1A; ¶0018: “Transaction server 106 may be configured to accept predetermined payment amounts from a user based upon a plurality of predetermined video running times”).

Regarding claims 7 and 15, Joubert further teaches a display device in communication with the processor for viewing a coordinated music stream and a coordinated video instruction stream (¶0017: “The system 100 optionally may provide a media player 210 on the web page, which may be displayed in preview-download screen area 207.  If provided, media player 210 allows the user to preview and then 

Regarding claims 8 and 17, Joubert further teaches a sound processing module in functional communication with the builder module (¶0022: “the user may view the website on the aforementioned devices and download the video clips to a client application to be mixed with music and re-encoded.”).

Regarding claim 9, please see the supra rejections of claims 1-8. 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joubert in view of Smith, and further in view of Shaw et al (U.S. Patent Application Publication 2008/0220941), hereinafter Shaw.
Regarding claim 18, the combination of Joubert and Smith teaches an exercise training system as rejected in claims 1-8.
Joubert does not explicitly teach g. a third party interaction module in communication with the builder module that permits a third party to automatically prescribe files through the system to a particular user; wherein the third party interaction module includes an advice module for a third party to recommend or advise a user about exercise or diet plans; i. an expert library module for expert trainers and instructors to publish coordinated music and video instruction streams to a plurality of user subscribers. 
Shaw discloses a virtual trainer system and method (Abstract) comprising g. a third party interaction module in communication with the builder module that permits a third party to automatically prescribe files through the system to a particular user; wherein the third party interaction 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention in Joubert by adding the virtual trainer features as taught in Shaw in order to “provid[e] a virtual coaching system 100 for proper exercise technique on each exercise as part of an overall fitness program authored by an expert trainer.” (¶0044 of Shaw).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715